On Second Petition for Rehearing.
Respondent has submitted a second or supplementary petition for rehearing. This court has not heretofore permitted the filing of such petition, unless it is made to appear from the petition that the court has erred in the conclusion reached or there is some statement in the opinion that is likely to be misleading, or that the language used does not reflect the court's intent. After considering the proposed second petition submitted in connection with application for permission to file the same, we have concluded to permit it to be filed.
It is not our intention to again review or restate the reasons which led the court to reverse the case. We are satisfied with the reasons stated in the opinion. Particular attention, however, is directed in the petition to two paragraphs in the original opinion. The first is:
"No inquiry of any kind was made by him (Culbertson) of the financial status of the Pioneer Sugar Company. He seemed to care nothing about the guarantor — nor whether the guarantee of payment was of any value or not. He made no inquiry except to ascertain whether the makers of the notes were financially responsible for the amounts of the respective notes. Nor were any embarrassing questions propounded to Mr. Woolley by Mr. Culbertson. No searching or any inquiry was made regarding the trade of Woolley with the Pioneer Sugar Company." *Page 91 
It is stated in the argument supporting the petition that it is to be hoped that no such doctrine will be established by this court. We are unable to see that any doctrine or principle of law is stated in the quotation. As we view it, that language is not harmful, and cannot be misleading when considered in connection with what is elsewhere said in the opinion and in view of the question under consideration. The writer of the opinion, at most, was simply enumerating further reasons why the question of good faith should have been submitted to the jury.
The other paragraph to which special attention is directed reads:
"Another question that arises in connection with the claim of plaintiff's good faith is whether it (plaintiff) gave full value for the notes obtained from Woolley. Evidence that plaintiff gave value for the notes, including that of defendant, is very different from evidence that he gave full value. It is proof ofthe payment of full value that raises a presumption of goodfaith. * * * If plaintiff did not give full value for the notes for which it traded the Chesney notes, it is a circumstance for consideration by the jury as bearing upon the good faith of the purchaser."
Again, it should be stated that the foregoing language is to be considered and construed in connection with the context of the whole opinion and of the facts under consideration by the court. Lest, however, the sentence which we have italicized in the above quotation may not clearly reflect the intent of the court, it is now stated that it was not intended by that language to announce the doctrine which respondent seems to think has been announced — that a failure to pay full or face value for a negotiable instrument in and of itself raises a presumption of bad faith. The payment of less than the face value of a negotiable instrument does not alone establish bad faith, neither does the payment of face value alone establish good faith. The amount paid is only one element of the transaction. The sentence preceding and the one following the italicized language clearly indicate the court's intention, to wit, that under the particular circumstances and facts developed by the testimony in this case the question of whether the plaintiff paid full or face value was merely one circumstance *Page 92 
to be considered by the jury in connection with other circumstances in the case in determining whether the plaintiff was a holder in good faith.
The opinion as thus modified is affirmed, and the petition for rehearing will be denied.
THURMAN and CHERRY, JJ., concur.